Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 1 of 8




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

  J. CHANDLER,                                                 CASE NO.: 2:19-cv-14212-RLR

          Plaintiff,

  vs.

  CITY OF VERO BEACH, a Florida
  Municipality,

          Defendant.
                                                /

        DEFENDANT, CITY OF VERO BEACH’S MOTION TO DISMISS PLAINTIFF’S
                         SECOND AMENDED COMPLAINT
                             AND FOR SANCTIONS

          Pursuant to Rule 12 of the Federal Rules of Civil Procedure, Defendant, City of Vero

  Beach files this Motion to Dismiss Plaintiff’s Second Amended Class Action Complaint For

  Violation Of Constitutional Rights filed September 16, 2019 [Doc. 33], as the Complaint fails to

  fully identify Plaintiff as ordered by this Court, and shows the Court as follows:

          I.      Introduction

          Plaintiff, “John Doe” originally filed his “Class Action Complaint for Violation of

  Constitutional Rights” on May 25, 2019, in the 19th Judicial Circuit Court of Indian River

  County, alleging claims related to the “impermissible, nonconsensual videotaping of the Plaintiff

  and other individuals while involved in lawful massages while undressed or semi – undressed.”

  (See Defendant, City of Vero Beach’s Notice of Removal filed June 19, 2019 [Doc. 1]; see also

  Second Amended Class Action Complaint for Violation of Constitutional Rights filed September

  16, 2019 [Doc. 33], ¶ 3.)

          Defendant, City of Vero Beach was timely served and in response filed a Motion to
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 2 of 8




  Dismiss on June 26, 2019 [Doc. 3]. The City’s Motion to Dismiss asserted in part that Plaintiff

  had not pled sufficient information or followed proper procedure to allow him to proceed

  anonymously. (Id., at pages 3 – 5.) In Plaintiff’s Response to the City’s Motion to Dismiss,

  Plaintiff included a Motion for Leave to Proceed Anonymously. (See Plaintiffs’ Opposition To

  Defendants’ Motion To Dismiss The Complaint And Incorporated Motion For Leave To Proceed

  Anonymously filed July 26, 2019 [Doc. 13], pages 3 – 4.)

         On August 8, 2019, the Court granted the City’s Motion to Dismiss Plaintiff’s original

  Complaint and denied Plaintiff’s request to proceed anonymously [Doc. 21]. However, Plaintiff

  was given leave to file an amended complaint anonymously provided he contemporaneously

  filed a motion for leave to do so. (Id. at pages 5 – 8.) Plaintiff, still identified as “John Doe,”

  filed his Amended Class Action Complaint for Violation of Constitutional Rights on August 19,

  2019 [Doc. 24]. Plaintiff also filed a Motion to Proceed Anonymously [Doc. 23] “to protect his

  ongoing rights of privacy . . .”

         The Court denied Plaintiff’s Motion to Proceed Anonymously on September 10, 2019

  [Doc. 30].    The Court again analyzed and detailed the pseudonym pleading standard and

  applicable authorities and determined that Plaintiff provided insufficient information to support

  his request to proceed under the pseudonym of John Doe. (Id.) The Court then wrote as follows :

         Plaintiff is ORDERED to file his Amended Complaint with his full name within
         two business days of the rendition of this order.

  (See Order filed September 10, 2019 [Doc. 30] at page 6.)

         Plaintiff failed to meet the two business day deadline 1 but on September 16, 2019, filed

  his Second Amended Class Action Complaint for Violation of Constitutional Rights [Doc. 33].



         1
               On September 16, Plaintiff also filed an Unopposed Motion to Extend Time for
  Filing Amended Complaint [Doc. 32].

                                                  2
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 3 of 8




  Plaintiff’s Second Amended Class Action Complaint identifies himself only as “J. Chandler” in

  both the case caption and in the body of the Second Amended Complaint. There is no further

  information other than that “J. Chandler” resides in Martin County, Florida.

         On September 16, 2019, undersigned counsel requested that Plaintiff’s counsel file some

  sort of document or another complaint fully identifying Plaintiff to avoid the need for a motion to

  dismiss.   (See September 16, 2019, 6:46 PM email correspondence from Gail Bradford to

  Bradford Jefferson attached hereto as Exhibit A.) Plaintiff’s counsel responded on September

  18, 2019, providing Plaintiff’s full name as “Jefferey Chandler” and referred defense counsel to

  police records and advised that “The Vero Beach Police Department has the arrest affidavit was

  [sic] full information.” (See September 18, 2019, 9:58 AM email correspondence from Bradford

  Jefferson to Gail Bradford attached hereto as composite Exhibit B.)            Undersigned defense

  counsel attempted to research the identity of Plaintiff “J. Chandler” and identified another

  “Jeffrey Chandler” of Fort Pierce and Stuart, Florida. (See September 18, 2019, 10:19 AM email

  from Gail Bradford to Bradford Jefferson attached hereto as composite Exhibit B.) In response,

  Plaintiff’s counsel identified yet another “Jeffery” Chandler. (See September 18, 2019, 10:30

  AM email correspondence from Bradford Jefferson to Gail Bradford attached hereto as

  composite Exhibit B.)

         On September 23, 2019, undersigned defense counsel tried once again to avoid the need

  for a motion to dismiss Plaintiff’s operative Complaint, asking whether Plaintiff’s counsel would

  reconsider his position as this Court’s Order directed that Plaintiff include his full name in an

  amended complaint. By this point, Plaintiff had been possibly identified by no less than one

  pseudonym and three other names: John Doe, J. Chandler, Jefferey Chandler, and Jeffery

  Chandler. (See September 23, 2019, 5:26 PM email from Gail Bradford to Bradford Jefferson




                                                  3
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 4 of 8




  attached hereto as composite Exhibit B.) Plaintiff’s counsel appeared to agree. (See September

  24, 2019 9:36 AM email correspondence from Bradford Jefferson to Gail Bradford attached

  hereto as composite Exhibit B.) Undersigned defense counsel suggested a motion to amend the

  complaint to comply with this Court’s Order. (See September 24, 2019, 10:02 AM email

  correspondence from Gail Bradford to Bradford Jefferson attached hereto as composite Exhibit

  B.) Receiving no response, and facing a deadline to respond to Plaintiff’s Second Amended

  Complaint, Defense counsel followed up on September 26, 2019. (See September 26, 2019, 1:07

  PM email correspondence from Gail Bradford to Bradford Jefferson attached hereto as

  composite Exhibit B.)

         On September 27, 2019, Plaintiff’s counsel agreed to amend the Complaint.            (See

  September 26, 2019, 2:05 PM email correspondence from Gail Bradford to Bradford Jefferson

  attached hereto as composite Exhibit B.) However, Plaintiff’s counsel requested additional time.

  Because it makes no sense to respond to a complaint that the parties agree would be amended,

  undersigned defense counsel agreed to file a motion to extend Defendant’s time to respond to the

  operative complaint to October 4, 2019. (See September 27, 2019, 2:53 PM email

  correspondence from Gail Bradford to Bradford Jefferson attached hereto as composite Exhibit

  B.) Based on Plaintiff’s representations, Defendant filed its Unopposed Motion for Extension of

  Time to Respond to Plaintiff’s Second Amended Complaint on September 29, 2019 [Doc. 37].

  This Motion for Extension of Time was filed specifically to give Plaintiff’s counsel additional

  time to file an amended pleading that complied with this Court’s Order and in lieu of a motion to

  dismiss. (See Defendant, City of Vero Beach’s Unopposed Motion for Extension of Time to

  Respond to Plaintiff’s Second Amended Complaint filed September 29, 2019 [Doc. 37].) This

  Court granted Defendant’s Motion via paperless order [Doc. 38], allowing Defendant until




                                                 4
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 5 of 8




  October 4, 2019, to file a response to Plaintiff’s Second Amended Complaint.

         On October 2, 2019, Plaintiff’s counsel asked about filing an unopposed motion to amend

  the Complaint naming “Jefferey D. Chandler” as plaintiff. (See October 2, 2019, 3:49 PM email

  correspondence from Bradford Jefferson to Gail Bradford attached hereto as composite Exhibit

  C.) Undersigned defense counsel again responded for the third time that there was no objection.

  (See October 4, 2019, 9 AM email correspondence from Gail Bradford to Bradford Jefferson

  attached hereto as composite Exhibit C.)

         Unfortunately, Plaintiff has failed yet again to timely file an amended pleading that

  complies with this Court’s Order. Furthermore, Plaintiff’s actions are in contradiction with the

  agreement between counsel and only serve to delay the progress of this case. Therefore,

  Defendant now moves to dismiss Plaintiff’s Second Amended Complaint and moves for

  sanctions.

         II.     Legal Argument and Citation of Authorities

                 A.      Plaintiff “J. Chandler’s” Second Amended Complaint should be
                         dismissed

         Rule 10(a) of the Federal Rules of Civil Procedure provides that “The title of the

  complaint must name all the parties.” However, Plaintiff has continually failed to name himself

  and therefore has not complied with Rule 10(a). Defendant incorporates by reference all

  arguments raised in its initial Motion to Dismiss [Doc. 3], in its Reply to Plaintiff’s Opposition to

  the Motion to Dismiss [Doc. 15], and in its Response to Plaintiff’s Motion to Proceed

  Anonymously [Doc. 26].

         Moreover, this Court has already explicitly ordered Plaintiff to “file his Amended

  Complaint with his full name.” (Order filed September 10, 2019 [Doc. 30] at page 6) (emphasis

  added). Plaintiff’s identification of himself by his first initial willfully disobeys this Court’s



                                                   5
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 6 of 8




  Order. Plaintiff has tried twice to proceed anonymously. Both efforts have been denied by this

  Court. Plaintiff’s gamesmanship in partially identifying himself by his first initial is wholly

  improper. Identification of a party by their full Christian name is the safest designation to ensure

  proper identification. See Kreitlein v. Ferger, 238 U.S. 21, 28–29, 35 S. Ct. 685, 687–688, 59 L.

  Ed. 1184 (1915). Furthermore, “the [Federal Rules of Civil Procedure] provide no exception that

  allows parties to proceed anonymously or under fictitious names such as initials.”” W.N.J. v.

  Yocom, 257 F. 3d 1171, 1172 (10th Cir. 2001) (emphasis added).

         The Court has ordered Plaintiff to fully identify himself, that is, to use his full name on

  his complaint. Plaintiff has repeatedly refused to do so. Therefore, Plaintiff’s claims should be

  dismissed with prejudice

                 B.       Plaintiff should be sanctioned for failure to comply with this Court’s
                          Order and failing to timely file a proper amended complaint

         This Court has set forth a very basic requirement, that is, that Plaintiff file an amended

  complaint with his full name. Plaintiff has been given additional time to file his amended

  complaint. Defendant has filed a motion to allow Plaintiff even more time to file his amended

  complaint. Plaintiff has repeatedly represented that he would be filing an amended complaint.

  Defendant even filed the necessary motion to make accommodations for Plaintiff and to give

  Plaintiff the requested time to file a proper amended complaint. Yet Plaintiff has completely

  failed to take advantage of the repeated opportunities to file a proper pleading.

         Quite simply, it should not be this hard to identify Plaintiff. And Defendant has a right to

  know who is suing it.

         Defendant has been forced to file a Motion for Extension of Time [Doc. 37]. Now

  Defendant must file a Motion to Dismiss Plaintiff’s Second Amended Complaint as Plaintiff has

  failed to file the Third Amended Complaint, despite his representation that he would do so.



                                                   6
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 7 of 8




  Plaintiff is now proceeding in bad faith and has unduly multiplied the proceedings. Pursuant to

  this Court’s inherent powers and 28 U.S.C. § 1927, Defendant asks that Plaintiff be sanctioned.

  Defendant asks that Plaintiff’s Second Amended Complaint be dismissed with prejudice. At a

  minimum, Defendant should be reimbursed for time spent and motions filed in order to facilitate

  Plaintiff’s efforts, by agreement, to file a proper amended complaint as ordered by this Court.

         III.    Conclusion

         Based on the arguments and citations of authority set forth above, Plaintiff’s Second

  Amended Complaint should be dismissed. Plaintiff has failed to comply with this Court’s Order

  directing that he file amended complaint with his full name. Furthermore, Plaintiff is acted in

  contradiction to agreements and representations that he would be filing an amended complaint.

  Plaintiff should be sanctioned for this behavior to deter future similar behavior.

         WHEREFORE, Defendant respectfully requests that this Court enter an Order granting

  its Motion to Dismiss and for such other and further relief as the Court deems just and proper.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 4, 2019, I electronically filed this Motion to

  Dismiss Plaintiff’s Complaint with the Clerk of the Courts by using the CM/ECF system which

  will send a notice of electronic filing to Bradford L. Jefferson, Esquire, 130 S. Indian River

  Drive, Suite 402, Fort Pierce, FL 34950, servebradjefferson@yahoo.com.


                                                /s/ Gail C. Bradford
                                                WILLIAM E. LAWTON, ESQ.
                                                Florida Bar No. 163236
                                                GAIL C. BRADFORD, ESQ.
                                                Florida Bar No. 0295980
                                                Dean, Ringers, Morgan & Lawton, P.A.
                                                Post Office Box 2928
                                                Orlando, Florida 32802–2928
                                                Tel: 407–422–4310 Fax: 407–648–0233



                                                   7
Case 2:19-cv-14212-RLR Document 39 Entered on FLSD Docket 10/04/2019 Page 8 of 8




                                     wlawton@drml–law.com
                                     gbradford@drml–law.com
                                     Attorneys for Defendant, City of Vero Beach




                                       8
